Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

                                No. 13-BG-1439

                       IN RE BARRY J. NACE, RESPONDENT.

                A Member of the Bar of the District of Columbia
                              Court of Appeals
                      (Bar Registration No. 130724)

          On Bar Counsel’s Statement Regarding Reciprocal Discipline
                                (BDN-324-13)

(Argued June 3, 2014                                 Decided September 4, 2014)

      Christopher T. Nace for respondent.

      William R. Ross, Assistant Bar Counsel, with whom Wallace E. Shipp, Jr.,
Bar Counsel, was on the Statement Regarding Reciprocal Discipline, for the Office
of Bar Counsel.

      Before THOMPSON and MCLEESE, Associate Judges, and REID, Senior Judge.

      PER CURIAM: Respondent Barry Nace has been a member of the Bar of this

court since 1972. Mr. Nace is also admitted to practice in Maryland, Pennsylvania,

and West Virginia.     In March 2013, the Supreme Court of Appeals of West

Virginia found that Mr. Nace had committed numerous disciplinary violations and

suspended Mr. Nace for 120 days. Lawyer Disciplinary Bd. v. Nace, 753 S.E.2d
618, 621-22 (W. Va.) (per curiam), cert. denied, 134 S. Ct. 474 (2013). The
                                          2

District of Columbia Office of Bar Counsel recommends that this court impose

reciprocal discipline upon Mr. Nace. We adopt that recommendation.



                                          I.



      Except as noted, the following facts are undisputed. In February 2004,

Barbara Miller retained a West Virginia attorney named D. Michael Burke to

represent her, in her capacity as administrator of her husband’s estate, in a potential

medical-malpractice claim to be filed in West Virginia. Mr. Burke asked Mr. Nace

to review the case and determine whether to pursue the claim. Mr. Burke and Mr.

Nace had worked together on numerous medical-malpractice cases over the

preceding twenty years.



      In September 2004, Ms. Miller filed a petition for bankruptcy in West

Virginia. Ms. Miller retained separate legal counsel to handle the bankruptcy

matter. The bankruptcy court appointed Robert Trumble as the interim trustee of

the bankruptcy estate. The petition was filed as a “no asset” case and listed the

malpractice action, describing the value of the action as unknown and claiming that

the action was exempt. Mr. Trumble subsequently wrote to Mr. Burke, attempting

to determine the value of the malpractice action. Mr. Burke replied that the action
                                          3

was being evaluated by Mr. Nace and that a valuation of the case could not be

completed until after a medical review. Mr. Trumble subsequently sent separate

letters to Mr. Burke and Mr. Nace containing the following: (1) an application to

employ Mr. Burke and Mr. Nace as special counsel for the trustee, for the purpose

of pursuing litigation on behalf of Ms. Miller; (2) a proposed order authorizing Mr.

Trumble to employ special counsel; and (3) an affidavit indicating willingness to

accept employment as special counsel.1 The letter asked Mr. Burke and Mr. Nace

to review the enclosed documents and said that, upon receipt of the signed

affidavit, Mr. Trumble would submit the documents to the bankruptcy court for

approval.



      In February 2005, Mr. Nace signed and returned the affidavit, stating that he

was “willing to accept employment by [Mr. Trumble] on the basis set forth in the

Application to Employ [Special Counsel] . . . .” After receiving affidavits from

both Mr. Burke and Mr. Nace, Mr. Trumble filed the application, which the

bankruptcy court approved by entering an order in March 2005. Mr. Nace claims




      1
          Under the Bankruptcy Code, a trustee may request approval from the
bankruptcy court to employ special counsel. 11 U.S.C. § 327 (a) (2012). The role
of special counsel is “to represent or assist the trustee in carrying out the trustee’s
[bankruptcy] duties . . . .” Id.
                                         4

that the order was sent to an incorrect address and that he did not receive notice of

the order.



      In June 2005, Ms. Miller filed a medical-malpractice complaint in the West

Virginia state courts. Soon thereafter, Mr. Burke notified Ms. Miller that he had to

withdraw as counsel from the medical-malpractice case due to a conflict of

interest, but that Mr. Nace would continue to represent Ms. Miller. In September

2006, Ms. Miller reached a partial settlement for $75,000 with one of the medical-

malpractice defendants.     Later that month, Mr. Nace wrote to Ms. Miller:

“[P]resumably you have a bankruptcy attorney and if so that person should call me

so I know whether or not a check can be written to you.” Without informing Mr.

Trumble or the bankruptcy court, Mr. Nace subsequently distributed the proceeds

of the settlement to Ms. Miller. In October 2006, Ms. Miller -- represented by Mr.

Nace -- proceeded to trial against the remaining defendants, obtaining a judgment

for $500,000.



      In July 2007, Mr. Trumble sent a letter to Mr. Burke asking about the status

of the medical-malpractice case. Although Mr. Burke’s records indicate that the

letter was forwarded to Mr. Nace’s address, Mr. Nace claims that he did not

receive a copy of the letter. In March 2008, again without informing Mr. Trumble
                                         5

or the bankruptcy court, Mr. Nace sent Ms. Miller a check for over $200,000, to

reflect her share of the proceeds from the medical-malpractice judgment.



      In October 2008, Mr. Trumble sent letters to Mr. Burke and Mr. Nace saying

that he had discovered that the medical-malpractice case had been resolved but had

received neither notice of that resolution nor the bankruptcy estate’s portion of the

proceeds from the case. Mr. Trumble did not send the letter to Mr. Nace’s correct

address. In November 2008, Mr. Trumble sent a second letter to Mr. Nace at the

correct address, requesting settlement documents mentioned in the October 2008

letter. In his response, Mr. Nace said that he had not received the October 2008

letter, “that there was not any settlement . . . [because] the case was tried to jury

verdict,” and that he was unsure why Mr. Trumble expected that Mr. Nace would

contact him, because “there was no settlement.”          Mr. Nace indicated in a

subsequent letter that he had not heard from Mr. Trumble since signing the

affidavit in February 2005 and had not received the application to employ special

counsel or the order authorizing appointment of special counsel until January 2009.



      Mr. Trumble filed a disciplinary complaint against Mr. Nace in West

Virginia, based on Mr. Nace’s failure to distribute proceeds from the medical-
                                         6

malpractice judgment to the bankruptcy estate.2 After receiving notice of the

complaint from the Office of Disciplinary Counsel (“ODC”), Mr. Nace responded

by letter, saying that he had not received a copy of the application to employ

special counsel in January 2005 when he received the affidavit and that he

“subsequently learned [the application] existed.”



      The ODC issued a subpoena ordering Mr. Nace to appear at a hearing before

an Investigative Panel of the Lawyer’s Disciplinary Board (“LDB”) and to produce

his “complete client file relating to [his] representation of [Mr.] Trumble.” At the

hearing, Mr. Nace testified that he had not seen the application to employ special

counsel or the affidavit sent by Mr. Trumble until late 2009, and that -- other than

the affidavit he had signed -- he did not know about the bankruptcy proceeding

involving Ms. Miller when he distributed the settlement proceeds to Ms. Miller.

Pursuant to the subpoena, Mr. Nace turned over ninety pages of documents from

four boxes of client files. Mr. Nace did not turn over his September 2006 letter

asking Ms. Miller who her bankruptcy attorney was.




      2
        According to Mr. Nace, the bankruptcy estate would at most be entitled to
approximately $12,700 of the proceeds from the medical-malpractice judgment.
                                          7

      In October 2010, Mr. Trumble filed a complaint against Mr. Burke and Mr.

Nace in the Bankruptcy Court for the Northern District of West Virginia, alleging

breach of contract and legal negligence in connection with the failure to turn over

medical-malpractice proceeds to the bankruptcy estate.3 In re Miller, Nos. 04-

3365, etc., 2013 WL 3808133, at *1-2 (Bankr. N.D. W. Va. July 21, 2013).



      In October 2011, Mr. Nace appeared at a second hearing, before the West

Virginia Hearing Panel Subcommittee (“HPS”). Mr. Nace testified that he had

signed the affidavit because “Mr. Burke asked [him] to sign,” but that he then did

not hear from Mr. Trumble until late 2008. Mr. Nace testified that although he did

not recall seeing the application to employ special counsel or the proposed order,

he had in fact received those documents. The HPS questioned Mr. Nace regarding

his failure to produce the September 2006 letter to Ms. Miller -- discovered in Mr.

Burke’s files -- in response to the subpoena. Mr. Nace testified that he had “many,

many, many files” relating to Ms. Miller’s medical-malpractice case and that he


      3
         In the bankruptcy proceeding, Mr. Nace and Mr. Burke moved to vacate
the March 2005 bankruptcy-court order authorizing their employment as special
counsel, on the basis that the order was void for lack of subject-matter jurisdiction.
In re Miller, 2013 WL 3808133, at *2. They also moved for summary judgment,
alleging that the bankruptcy estate lacked any interest in the medical-malpractice
claim, because Mr. Trumble had failed to properly object to Ms. Miller’s claimed
exemptions. Id. at *4. The bankruptcy court denied both motions. Id. at *1. The
matter appears to remain pending against Mr. Nace.
                                          8

had only produced documents that he thought might be appropriate. In an affidavit

executed two days after the HPS hearing, Mr. Nace explained that he did not have

a complete client file for Mr. Trumble, because he had never represented Mr.

Trumble. Mr. Nace added that the ODC had not requested his entire file on the

medical-malpractice case and that the questions and subpoena requests from the

LDB “were clearly inartful.”



      The HPS found by clear and convincing evidence that Mr. Nace had violated

West Virginia Rules of Professional Conduct 1.1 (competence), 1.3 (diligence),

1.4 (a) and (b) (communication with client), 1.15 (b) (safekeeping property),

8.4 (c) (dishonesty), and 8.4 (d) (conduct prejudicial to administration of justice).

The HPS recommended that Mr. Nace be suspended from practicing law in West

Virginia for 120 days without any requirement for reinstatement, that Mr. Nace

provide fifty hours of pro bono representation, and that Mr. Nace comply with the

disposition of the pending bankruptcy action against him.



      Mr. Nace challenged the proposed discipline in the Supreme Court of

Appeals of West Virginia, arguing among other things that Mr. Trumble was not

his client and that the West Virginia courts lacked jurisdiction over the disciplinary
                                        9

case, because Mr. Nace’s responsibilities to Mr. Trumble were controlled by the

bankruptcy court.



      The West Virginia Supreme Court disagreed with Mr. Nace’s arguments,

found that Mr. Nace had committed disciplinary infractions, and adopted the

sanction recommended by the HPS. The West Virginia Supreme Court determined

that it had jurisdiction, because the West Virginia Rules of Professional Conduct

governed Mr. Nace’s duties to Mr. Trumble, and the question whether Mr. Nace

had violated those Rules was subject to review by the West Virginia Supreme

Court. On the merits, the West Virginia Supreme Court found that Mr. Nace and

Mr. Trumble had formed an attorney-client relationship and that Mr. Nace

therefore did have a duty to Mr. Trumble. The West Virginia Supreme Court

stated that “any reasonable attorney, especially one with more than 40 years of

experience, would have expected that an attorney-client relationship had formed.”



      The West Virginia Supreme Court further found that undisputed facts

supported the HPS’s findings that Mr. Nace had violated the West Virginia Rules

of Professional Conduct. Specifically, the West Virginia Supreme Court found

that Mr. Nace did not make any attempt to communicate with Mr. Trumble

between early 2005 and late 2008. The West Virginia Supreme Court found that
                                         10

Mr. Nace was “dishonest” and “knowingly untruthful” in his statements to Mr.

Trumble regarding the proceeds from the settlement. The West Virginia Supreme

Court also found that Mr. Nace had “intentionally obfuscated” the LDB

investigation, “deliberately avoid[ed] producing” documents that he knew the LDB

was seeking, and falsely represented for over twenty-four months that he did not

have a copy of the application to employ special counsel and the proposed order.



      With respect to the severity of the proposed sanction, the West Virginia

Supreme Court recognized that Mr. Nace had no history of disciplinary violations

and was esteemed among his peers. The West Virginia Supreme Court determined

that those mitigating factors were outweighed by aggravating factors -- namely,

Mr. Nace’s refusal to accept responsibility for his failure to properly represent Mr.

Trumble, Mr. Nace’s dishonesty, and Mr. Nace’s obfuscation of the disciplinary

investigation. The West Virginia Supreme Court therefore suspended Mr. Nace

from practicing law in West Virginia for 120 days.



                                         II.



      In January 2014, this court issued an order temporarily suspending Mr. Nace

from practicing law in the District of Columbia and directing Mr. Nace to show
                                          11

cause why identical reciprocal discipline should not be imposed. See D.C. Bar R.

XI, § 11 (d). Under Rule XI, § 14 (g), an attorney who is subject to discipline in

another jurisdiction may file an affidavit in support of a request to have discipline

in this jurisdiction run concurrently with the discipline in the original jurisdiction.

The affidavit must be filed within ten days of an interim order of suspension. Id.

This court’s order temporarily suspending Mr. Nace issued on January 17, 2014.

Mr. Nace submitted the affidavit required by Rule XI on February 6, 2014. On

March 28, 2014, this court issued an order concluding that the affidavit was

untimely and that Mr. Nace was thus suspended from the practice of law in the

District of Columbia for a period of 120 days starting from February 6, 2014.

Although Mr. Nace and Bar Counsel dispute whether the affidavit was timely filed,

Mr. Nace’s 120-day suspension in this jurisdiction ended in June 2014.            The

question whether Mr. Nace’s suspension should have been concurrent in this

jurisdiction is therefore moot.



      We conclude otherwise with respect to Mr. Nace’s claim that he should not

have been subject to reciprocal discipline at all. See, e.g., In re Surrick, 338 F.3d
224, 229-30 (3d Cir. 2003) (attorney’s challenge to suspension in reciprocal-

discipline proceeding was not moot, even though suspension expired before court’s

consideration of matter, due to “continuing stigma resulting from [attorney’s]
                                         12

suspension”).   Similarly, disciplinary authorities generally consider a lawyer’s

prior disciplinary history, including the severity of the sanction imposed, in

determining future disciplinary sanctions, and thus the question whether the 120-

day suspension was an appropriate sanction could also have collateral

consequences. See Attorney Grievance Comm’n v. Post, 839 A.2d 718, 724-25

(Md. 2003) (in determining appropriate sanction, court considers “the attorney’s

prior grievance history – whether there were prior disciplinary proceedings, the

nature of the misconduct involved in those proceedings and the nature of any

sanctions imposed”).      We therefore address Mr. Nace’s challenges to the

imposition of reciprocal discipline and to the length of his suspension.



                                         III.



      Mr. Nace opposes reciprocal discipline, arguing among other things that the

West Virginia Supreme Court should have held the disciplinary proceeding in

abeyance pending resolution of the bankruptcy litigation; that one of the members

of the Investigative Panel of the West Virginia LDB worked at the same law firm

as the bankruptcy trustee; that Mr. Nace was never in an attorney-client

relationship with the bankruptcy trustee; and that the West Virginia Supreme Court

erred in concluding that Mr. Nace acted dishonestly or otherwise committed
                                        13

disciplinary infractions. Bar Counsel argues that Mr. Nace has not shown good

cause why identical reciprocal discipline should not be imposed. We agree with

Bar Counsel.



                                        A.



      This court has “adopted a rigid standard for reciprocal bar discipline cases.”

In re Zdravkovich, 831 A.2d 964, 968 (D.C. 2003). “[W]e presumptively impose

identical reciprocal discipline, unless the attorney demonstrates by clear and

convincing evidence that the case falls within one of five specified exceptions

articulated in [D.C. Bar] Rule XI, § 11 (c).” Id. The exceptions are: (1) the

procedure elsewhere violated due process; (2) there was a clear infirmity of proof;

(3) the imposition of identical reciprocal discipline would result in a grave

injustice; (4) the misconduct elsewhere warrants substantially different discipline

in the District of Columbia; or (5) the misconduct elsewhere does not qualify as

misconduct in the District of Columbia. Rule XI, § 11 (c). The exceptions “should

be rare.” In re Chang, 83 A.3d 763, 766 (D.C. 2014) (per curiam) (internal

quotation marks omitted). This rigid standard reflects “the notion that another

jurisdiction has already afforded the attorney a full disciplinary proceeding” and

“the idea that there is merit in according deference . . . to the actions of another
                                         14

jurisdiction with respect to the attorneys over whom we share supervisory

authority.”   In re Fuchs, 905 A.2d 160, 164 (D.C. 2006) (per curiam).

Furthermore, in reciprocal discipline cases we generally accept the ruling of the

original jurisdiction, pursuant to principles of collateral estoppel. In re Wilde, 68
A.3d 749, 761 n.18 (D.C. 2013). “Reciprocal discipline proceedings are not a

forum to reargue the foreign discipline.” In re Chang, 83 A.3d at 766 (internal

quotation marks and brackets omitted). We see no adequate basis in this case to

look behind the discipline imposed by the West Virginia Supreme Court.



                                         B.



      Mr. Nace contends that reciprocal discipline is inappropriate because the

West Virginia court “erred dramatically in [its] interpretation of the facts[.]” He

alleges among other things that his reliance on Mr. Burke in signing the affidavit

was an “honest error”; that the affidavit indicated only a “willingness” to be

employed as special counsel rather than an acceptance of employment; that he did

not thereafter receive notice that the order of appointment had been issued; that he

never received the January 2007 letter from the bankruptcy trustee; that he “simply

erred” in saying that “there was no settlement”; that he never “intentionally failed”

to give funds to Mr. Trumble; that any failure to provide documents to the West
                                           15

Virginia disciplinary authorities was inadvertent; and that he promptly placed the

disputed amount into the court’s registry.



      Mr. Nace makes a number of points that could appropriately be considered

by a fact-finder in the first instance, but our role in this reciprocal discipline matter

is narrowly circumscribed. We would be permitted to look behind the factual

findings of the West Virginia disciplinary authorities only if “[t]here was such

infirmity of proof . . . as to give rise to the clear conviction that the [c]ourt could

not, consistently with its duty, accept as final the conclusion on that subject . . . .”

D.C. Bar Rule XI, § 11 (c)(2); see also In re Sheridan, 798 A.2d 516, 518 (D.C.

2002) (“We defer to findings of fact made by other courts in reciprocal

proceedings.”). Under that highly deferential standard of review, we are not free to

disturb the West Virginia Supreme Court’s findings. Although a reasonable fact-

finder might have resolved some of the disputed factual issues in Mr. Nace’s favor,

the evidence permitted the West Virginia authorities to resolve those issues

adversely to Mr. Nace, including the findings that Mr. Nace’s inaccurate

statements and failures to produce pertinent information reflected dishonesty and

an intent to obfuscate the West Virginia disciplinary proceedings. Cf. Potomac

Elec. Power Co. v. District of Columbia Dep’t of Emp’t Servs., 77 A.3d 351, 354

(D.C. 2013) (“[W]here there is substantial evidence to support the [agency’s]
                                        16

findings . . . the mere existence of substantial evidence contrary to that finding

does not allow this court to substitute its judgment for that of the [agency].”)

(internal quotation marks omitted).



                                        C.



      Mr. Nace contends that he committed no disciplinary infractions in

connection with his failure to distribute proceeds from the medical-malpractice

judgment to the bankruptcy estate, because he never formed an attorney-client

relationship with Mr. Trumble. More specifically, Mr. Nace first contends that

because he never received notice that the bankruptcy court had entered the order

authorizing his employment as special counsel for the bankruptcy estate, no

attorney-client relationship formed.



      The West Virginia Supreme Court concluded that, as a matter of its law, an

attorney-client relationship was formed even if Mr. Nace was truthful in his claim

that he did not receive notice that the bankruptcy court had authorized Mr. Nace to

serve as special counsel.     The West Virginia Supreme Court stated that an

attorney-client relationship arises once “a client has expressed a desire to employ

an attorney and there has been a corresponding consent on the part of the attorney
                                        17

. . . .” Those requirements were met in this case, the West Virginia Supreme Court

concluded, because Mr. Trumble asked Mr. Nace to serve as special counsel and

Mr. Nace agreed.     Finally, the West Virginia Supreme Court explained, the

formation of an attorney-client relationship was “conditioned on entry of the order

[appointing Mr. Nace as special counsel], not entry of the order and delivery of

notice to Mr. Nace.” Id. at 629.



      Although we do not have local law squarely on point, we agree with the

reasoning of the West Virginia Supreme Court. Mr. Nace consented to serve as

special counsel and Mr. Trumble indicated that he planned to ask the bankruptcy

court to appoint Mr. Nace.4 We can assume, as the West Virginia Supreme Court

did, that Mr. Nace’s consent was conditioned on approval of the request that he be

appointed. But Mr. Nace’s consent was not conditioned on receipt of a notice that

the request had been granted, and widely accepted principles of law suggest that,

under the circumstances, the attorney-client relationship formed at the time of

appointment, even if Mr. Nace did not receive notice of his appointment. For




      4
        The application for appointment of special counsel incorrectly referred to
a personal-injury claim resulting from a vehicular accident, rather than a medical-
malpractice claim, but we see no reason why that that error would affect the
question whether an attorney-client relationship had formed.
                                         18

example, the Restatement (Third) of the Law Governing Lawyers § 14 (2000)

provides that:



             A relationship of client and lawyer arises when: (1) a
             person manifests to a lawyer the person’s intent that the
             lawyer provide legal services for the person; and either
             (a) the lawyer manifests to the person consent to do so; or
             (b) the lawyer fails to manifest lack of consent to do so,
             and the lawyer knows or reasonably should know that the
             person reasonably relies on the lawyer to provide the
             services . . . .



Accord, e.g., DG Cogen Partners, LLC v. Lane Powell PC, 917 F. Supp. 2d 1123,

1137 (D. Or. 2013) (under Oregon law, attorney-client relationship arises where

“the lawyer understood or should have understood that the relationship existed”)

(internal quotation marks omitted); Attorney Grievance Comm’n v. Kreamer, 946
A.2d 500, 521 (Md. 2008) (attorney-client “relationship may arise by implication

from a client’s reasonable expectation of legal representation and the attorney’s

failure to dispel those expectations”) (internal quotation marks omitted); cf. George

v. Caton, 600 P.2d 822, 824-28 (N.M. Ct. App. 1979) (attorneys’ statements to

purported clients that they would “handle” case created genuine issue of material

fact as to whether attorney-client relationship existed, even though purported

clients had contacted attorneys only once six months after first visit and not

thereafter for two-and-a-half years, and there was no written agreement).
                                        19



      We give substantial weight to the approach taken by the Restatement.



            [T]he Restatement . . . is written by the American Law
            Institute     (ALI),   an    organization    compris[ing]
            . . . especially distinguished judges, attorneys, and
            scholars. The Restatement may be regarded both as the
            product of expert opinion and as the expression of the
            law by the legal profession. Although we are not
            required to follow the Restatement, we should generally
            do so where we are not bound by the previous decisions
            of this court or by legislative enactment, . . . for by so
            doing uniformity of decision will be more nearly
            effected.



District of Columbia v. Tulin, 994 A.2d 788, 797 n.10 (D.C. 2010) (citations,

internal quotation marks, and brackets omitted).      Applying the Restatement’s

approach in the present case, we conclude that an attorney-client relationship arose

by the time of the order granting Mr. Nace’s appointment, because Mr. Trumble

had asked Mr. Nace to provide legal services, Mr. Nace had consented to provide

legal services, and Mr. Nace knew or should have known that Mr. Trumble would

be relying on him to provide those services. Moreover, Mr. Trumble in fact did

rely on Mr. Nace to serve as counsel, as is reflected by the letters Mr. Trumble

subsequently sent. Under our law, the understanding of the client is an “important
                                        20

consideration in determining whether [an] attorney-client relationship existed[.]”

In re Bernstein, 707 A.2d 371, 375 (D.C. 1998) (internal quotation marks omitted).



      In sum, we agree with the West Virginia Supreme Court that it was

unreasonable for Mr. Nace to act as though the plan to appoint him had failed,

because proceeding in that fashion created a risk that he was failing to fulfill his

professional responsibilities to a client. It was even more unreasonable for Mr.

Nace, without taking any steps to inform the bankruptcy court or his client and

without checking to see whether he had been appointed special counsel, to

distribute proceeds from the medical-malpractice judgment that potentially were

part of the bankruptcy estate.



      Second, Mr. Nace argues that Mr. Trumble was not his client but rather was

his supervisory attorney. It is not clear whether Mr. Nace is correct on this point.

The statute authorizing the appointment of special counsel indicates that counsel

can be appointed either to “represent” the trustee or to “assist” the trustee. 11

U.S.C. § 327 (a). The application to employ special counsel refers to Mr. Nace as

“Trustee’s legal counsel” and as “special counsel for the Trustee . . . .” Courts

appear to have reached various conclusions as to whom a bankruptcy special

counsel represents. Compare In re Cont’l Coin Corp., Nos. CV 08-0093, etc.,
                                          21

2009 WL 2589635, at *8 (C.D. Cal. Aug. 21, 2009) (bankruptcy trustee’s attorney

has attorney-client relationship only with trustee), with In re Prairie Cent. Ry., 209
B.R. 232, 235 (Bankr. N.D. Ill. 1997) (“When an attorney is retained a[t] the

trustee’s request, the attorney’s client is actually the estate, not the trustee.”). In

any event, a conclusion that Mr. Trumble was Mr. Nace’s supervisor and that the

bankruptcy estate was Mr. Nace’s client would not materially advance Mr. Nace’s

case. Simply changing the identity of Mr. Nace’s client would not undermine the

West Virginia Supreme Court’s conclusions that Mr. Nace failed to fulfill his

professional responsibilities, by failing to act with competence and diligence with

respect to the bankruptcy estate, by failing to safeguard property in which the

bankruptcy estate had an interest, and by acting dishonestly in his dealings with

Mr. Trumble and the West Virginia disciplinary authorities.



      It may be true, as Mr. Nace contends, that Mr. Trumble failed to carry out

his responsibilities as a supervising attorney, both under federal law and under

West Virginia’s Rules of Professional Conduct. But any failings by Mr. Trumble

would not constitute a defense to the findings in this case that Mr. Nace committed

disciplinary infractions under either West Virginia’s rules or the rules of this court.

W. Va. R. Prof. Conduct 5.2 (subordinate lawyer is bound by Rules of Professional

Conduct, but does not violate Rules if subordinate lawyer relies on supervisory
                                        22

lawyer’s reasonable resolution of arguable question of professional duty); D.C. R.

Prof. Conduct 5.2 (same).



                                        D.



       Mr. Nace argues that it was premature for the West Virginia Supreme Court

to decide the disciplinary matter while relevant litigation was pending in federal

bankruptcy court. Mr. Nace further asserts that the bankruptcy litigation might

resolve issues -- such as whether the bankruptcy court had jurisdiction over the

proceeds of the medical-malpractice judgment and whether Mr. Trumble was

negligent in performing his duties as trustee -- in a way that would absolve Mr.

Nace of committing any disciplinary infractions. We do not agree that the West

Virginia Supreme Court was required to await resolution of the bankruptcy

litigation.



       The question whether Mr. Nace committed the disciplinary infractions -- by

failing to act competently and diligently, by failing to safeguard property in which

his client had an interest, and by acting dishonestly -- turns almost entirely on

questions of West Virginia law (and for current purposes, also on the law of this

jurisdiction), rather than on questions of federal bankruptcy law. In theory, a
                                          23

conclusion that the bankruptcy estate lacked even an arguable claim to any

proceeds of the medical-malpractice action might draw into question the

determination of the West Virginia Supreme Court that Mr. Nace failed to

safeguard property in which the bankruptcy estate had an interest. D.C. R. Prof.

Conduct 1.15 (b); cf. In re Edwards, 808 A.2d 476, 483 (D.C. 2002) (substantial

evidence did not support finding that attorney misappropriated client funds by

drawing check from escrow account, where “there [was] no evidence that [client] .

. . had any interest in the money remaining in the escrow account at the time that

[attorney] drew the check”). Such a conclusion seems unlikely, however, given the

ruling of the bankruptcy judge denying Mr. Nace’s motion for summary judgment.

In re Miller, 2013 WL 3808133, at *4-6 (bankruptcy trustee’s failure to object to

debtor’s claimed exemption of medical-malpractice action did not divest

bankruptcy estate of any interest in action).



      More generally, the federal courts have broadly upheld the authority of state

courts to impose discipline upon attorneys under state professional-conduct rules

based on conduct that occurred in front of federal tribunals. See, e.g., Gadda v.

Ashcroft, 377 F.3d 934, 943-46 (9th Cir. 2004) (state supreme court had

jurisdiction to impose discipline upon attorney for performing incompetently in

federal immigration proceedings, where attorney failed to demonstrate that federal
                                         24

regulation of attorneys in immigration matters preempted state regulation of

attorney’s conduct); Kroll v. Finnerty, 242 F.3d 1359, 1364 (Fed. Cir. 2001)

(federal statute authorizing Patent and Trademark Office to regulate practice of

patent law before Office did not preempt “the authority of states to punish

attorneys who violate ethical duties under state law”); see generally Sperry v.

Florida, 373 U.S. 379, 402 (1963) (“[T]he State maintains control over the practice

of law within its borders except to the limited extent necessary for the

accomplishment of the federal objectives.”). Cf. In re Bridges, 805 A.2d 233, 234-

35 (D.C. 2002) (rejecting argument that Maryland Court of Appeals had no

jurisdiction over attorney’s federal practice; “The court disciplined [attorney]

solely because he did not cooperate with a state investigation into whether his legal

practice was authorized. Nothing in Sperry limits the state’s power to either

conduct such an investigation or to sanction an attorney for obstructing it.”).

Although Mr. Nace also argues that the West Virginia Supreme Court ought to

have stayed disciplinary proceedings pending resolution of the bankruptcy

litigation, he cites no authority in support of that argument. Essentially for the

reasons already stated, we conclude that the West Virginia Supreme Court was free

to resolve the disciplinary matter without awaiting the resolution of the bankruptcy

litigation (which appears to still be pending before the bankruptcy court).
                                         25

                                         E.



      Mr. Nace contends that the West Virginia proceedings violated his due-

process rights, because the chairperson of the Investigative Panel of the LDB was a

partner at the same law firm as Mr. Trumble. The function of the Investigative

Panel, which has seven members, is “to determine whether probable cause exists to

formally charge a lawyer with a violation of the [West Virginia] Rules of

Professional Conduct.” W. Va. Lawyer Disciplinary Procedure R. 2 and 2.1.

Although we do not know the extent of the Investigative Panel chairperson’s

involvement in the West Virginia disciplinary proceedings, Mr. Nace argues that

he has been trying to obtain that information and that the West Virginia

disciplinary authorities have been unwilling to provide it. Assuming for current

purposes that the Investigative Panel chairperson did participate, we note that there

is no suggestion that the Investigative Panel did anything other than determine

whether to file formal charges. Furthermore, after formal charges are filed, a three-

member hearing panel subcommittee conducts hearings and recommends sanctions

to the West Virginia Supreme Court. W. Va. Lawyer Disciplinary Procedure R. 3

and 3.3. The West Virginia Supreme Court then determines whether an infraction

occurred and if so what discipline to impose, “giv[ing] respectful consideration to

the Hearing Panel Subcommittee’s recommendations while ultimately exercising
                                        26

its own independent judgment.” Lawyer Disciplinary Bd. v. Kupec, 505 S.E.2d
619, 626 (W. Va. 1998) (internal quotation marks and brackets omitted). Given

the limited function served by the Investigative Panel, and the subsequent

independent determinations by the West Virginia disciplinary authorities, we

conclude that there was no due-process violation warranting a denial of reciprocal

discipline. Cf., e.g., Standing Comm. on Discipline v. Yagman, 55 F.3d 1430,

1435-36 (9th Cir. 1995) (participation of standing committee that allegedly

included members with conflict of interest did not deny attorney due process in

disciplinary proceeding, where committee conducted investigations and issued

formal complaints but had no authority to impose sanctions, and attorney did not

allege that members of committee were biased or would personally benefit; “So

long as the judges hearing the misconduct charges are not biased . . . , there is no

legitimate cause for concern over the composition and partiality of the . . .

[c]ommittee.”).



                                        F.



      Finally, Mr. Nace argues that a 120-day suspension was unduly harsh and

that the court should reduce the sanction pursuant to D.C. Bar Rule XI, § 11 (c)(4)

(permitting court to decline to impose reciprocal discipline where misconduct in
                                          27

original jurisdiction would result in substantially different discipline in District of

Columbia). Specifically, Mr. Nace argues that he did not personally profit from

the potential misdistribution of funds and that he had no disciplinary record for

over forty years. Nevertheless, the West Virginia Supreme Court determined that

Mr. Nace committed numerous ethical violations by, among other things, acting

dishonestly and failing to competently and diligently protect his client’s interests.

A 120-day suspension is not substantially different from sanctions that have been

imposed for similar misconduct in the District of Columbia. See, e.g., In re Artis,

883 A.2d 85, 89-91, 103 (D.C. 2005) (attorney suspended for thirty days for failure

to cooperate with disciplinary investigation, where attorney failed to respond to

questions and to provide documents subject to subpoena); In re Mitchell, 822 A.2d
1106, 1109-10 (D.C. 2003) (per curiam) (upholding ninety-day suspension for

failure to notify interested third party of money judgment, making false statements

to that party about judgment, and acting dishonestly); In re Balsamo, 780 A.2d
255, 261-62 (D.C. 2001) (per curiam) (upholding thirty-day suspension for

violations of Rules 1.1 (competence), 8.4 (c) (dishonesty), and 8.4 (d) (conduct

interfering with administration of justice); “For conduct involving dishonesty . . .

[in violation of] Rule 8.4 (c), the discipline this court has imposed has ranged from

censure to disbarment.”) (citing cases).       We therefore adopt Bar Counsel’s
                                         28

recommendation of reciprocal discipline, including a 120-day suspension from the

practice of law in the District of Columbia.



                                                 So ordered.